FINAL EXECUTION COPY

 

Amendment NO. 1 TO
LOAN AND SECURITY AGREEMENT

 

 

This AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT (this "Amendment") is dated
May 31, 2011 and is entered into for good and valuable consideration by and
between BLUEGREEN/BIG CEDAR VACATIONS, LLC, a Delaware limited liability company
("Borrower"), and NATIONAL BANK OF ARIZONA, a national banking association
("Lender").

 

RECITALS:

 

A.                 Effective on September 30, 2010, Borrower and Lender entered
into that certain Loan and Security Agreement (as amended from time to time, the
"Loan Agreement") pursuant to which Lender agreed to make the Loan for the
purpose of financing receivables arising from the sale of Timeshare Interests at
Bluegreen Wilderness Club at Big Cedar and Long Creek Ranch at Big Cedar
(collectively defined in the Loan Agreement as the "Timeshare Projects").

 

B.                 The Loan Agreement was drafted to permit only a single
Advance of the Loan, which Advance, in the principal amount of $20,000,000.00
was made to Borrower on the Effective Date of the Loan Agreement.

 

C.                 The Loan has been partially repaid such that, as of April 30,
2011, the outstanding principal balance of the Loan was $16,281,120.89.

 

D.                 Subject to the satisfaction of certain conditions, including
the condition that the outstanding principal balance of the Loan not exceed
$20,000,000, after taking into account such Advances, Lender has agreed to
advance to Borrower additional loan proceeds in a cumulative amount of up to
$5,000,000 in exchange for Borrower's pledging to Lender additional Notes
Receivable against which such Advances shall be made.

 

E.                 The parties desire to amend the Loan Agreement, inter alia,
(i) to modify certain terms contained therein; (ii) to set forth the terms and
conditions under which Lender will make Advances to Borrower of additional Loan
proceeds; and (iii) in order to modify the Loan Agreement and other Loan
Documents to reflect Lender's making the new Advances of the Loan to Borrower.

 

NOW THEREFORE, Borrower and Lender agree as follows:

 

1.                  Recitals, Definitions and Construction.

 

1.1              Recitals and Definitions. Borrower warrants and represents to
Lender that the foregoing Recitals are true and correct. The foregoing Recitals
are an integral part of this Agreement and are integrated into this Agreement
and made a part hereof. Except as otherwise defined herein, all capitalized
terms used herein shall have the same meaning as set forth in the Loan
Agreement, the specific provisions of which are incorporated herein by reference
as if fully set forth herein.

 

--------------------------------------------------------------------------------



1.2              Construction. Unless the context of this Amendment clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term "including" is not limiting, and the
term "or" has, except where otherwise indicated, the inclusive meaning
represented by the phrase "and/or." The words "hereof," "herein," "hereby,"
"hereunder," and similar terms in this Amendment refer to this Amendment as a
whole and not to any particular provision of this Amendment. Section,
Subsection, clause, schedule, and exhibit references are to sections,
subsections, clauses, schedules and exhibits in this Amendment unless otherwise
specified. Any reference in this Amendment, or any other document or agreement
executed in connection herewith, to the Loan Agreement or any of the Loan
Documents or any other document or agreement shall include all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, supplements, and restatements thereto and thereof, as applicable.

2.                  Amendments.

 

2.1                Defined Terms. Section 1.1 of the Loan Agreement is hereby
amended to add or amend, as the case may be, the following defined terms,
notwithstanding any contrary definitions contained within the Loan Agreement:

 

"Additional Loan Documents" has the meaning given to it in Section 8.1.1 of the
Amendment No. 1.

 

"Amendment No. 1" means that certain Amendment No. 1 to Loan and Security
Agreement between Borrower and Lender, dated as of May 31,  2011.

 

"Amendment No. 1 Closing" means the date first written above, which is the date
of closing the Transaction.

 

"BVU" has the meaning given to it in Section 2.2.2(iii) of the Amendment No. 1.

 

"Commissioned Inventory" has the meaning given to it in Section 2.2.2(iii) of
the Amendment No. 1.

 

"Consent Agreement" has the meaning given to it in Section 2.2.2(v) of the
Amendment No. 1.

 

"Florida Attorney General Matter" means all matters pertaining to the
communication made by the Florida Attorney General to Guarantor on or about
September 29, 2010 and described on Exhibit 2 to the Amendment No. 1, with
respect to various consumer complaints made against Guarantor or its Affiliates
related to their timeshare sales and marketing operation.

 

2

--------------------------------------------------------------------------------



"Loan" means Tranche A and Tranche B, collectively.

 

"Maturity Date" means, (A) for Tranche A, the first to occur of (i) September
30, 2017 or (ii) the date on which the Loan is required to be repaid pursuant to
the terms of this Agreement; and (B) for Tranche B, the first to occur of (i)
October 31, 2018 or (ii) the date on which the Loan is required to be repaid
pursuant to the terms of this Agreement.

 

"Maximum Permitted Outstanding Principal Balance" has the meaning given to it in
Section 2.7(b) (as amended by Section 2.2.2(ii) of the Amendment No. 1.)

 

"Released Parties" has the meaning given to it in Section 7.1 of the Amendment
No. 1.

 

"Released Claims" has the meaning given to it in Section 7.1 of the Amendment
No. 1.

 

"Required Payment Date" has the meaning given to it in Section 2.7(b) (as
amended by Section 2.2.2(ii) of the Amendment No. 1).

 

"Sales and Marketing Covenant" has the meaning given to it in Section 2.2.2(iii)
of the Amendment No. 1.

 

"Tangible Net Worth" means, on a consolidated basis for Guarantor and its
subsidiaries, at any date, the sum of (a) total shareholders’ equity as reported
in the most recent 10-K of Guarantor (including any non-controlling interest)
plus (b) Subordinated Indebtedness as reported in the most recent 10-K of
Guarantor.

 

"Tranche" means Tranche A or Tranche B, as the context requires.

 

"Tranche A" means that portion of the Loan that was advanced by Lender to
Borrower on September 30, 2010 in the principal amount of $20,000,000.

 

"Tranche A Advance" means the advance of the proceeds of the Tranche A portion
of Loan made by Lender on September 30, 2010 in the principal amount of
$20,000,000.

 

"Tranche A Portfolio" means those Notes Receivables against which Lender made
the Tranche A Advance and any replacement Notes Receivable delivered to Lender
in substitution for ineligible Notes Receivable.

 

"Tranche B" means that portion of the Loan to be advanced from time to time by
Lender to Borrower under this Agreement and pursuant to Section 2.2.1 of the
Amendment No. 1.

 

3

--------------------------------------------------------------------------------



"Tranche B Advance" means an Advance of the proceeds of the Tranche B portion of
the Loan by Lender to, or on behalf of, Borrower in accordance with the terms
and conditions of this Agreement and the Amendment No. 1.

 

"Tranche B Advance Period" means the period of time commencing on the date of
the Amendment No. 1 Closing and ending on October 31, 2011.

 

"Tranche B Loan Fee" means a fee equal to one and one half percent (1.5%) of
each Tranche B Advance, which is to be paid to Lender concurrently with each
such Tranche B Advance or deducted from the applicable Tranche B Advance
proceeds.

 

"Tranche B Portfolio" means those Notes Receivables against which Lender shall
make a Tranche B Advance and any replacement Notes Receivable delivered to
Lender in substitution for ineligible Notes Receivable.

 

"Transaction" means the transaction evidenced by the Amendment No. 1.

 

2.2              Additional Amendments.

 

2.2.1         Notwithstanding any provision in the Loan Agreement to the
contrary and subject to the conditions to making Advances set forth in the Loan
Agreement and this Amendment, Lender hereby agrees to advance to Borrower total
Loan proceeds not to exceed an outstanding principal balance of $20,000,000.
Tranche A (i) constitutes a portion of the Loan and (ii) consists of the single
advance of the Loan proceeds made by Lender to Borrower on September 30, 2010.
Tranche B (i) constitutes a portion of the Loan and (ii) shall be in an amount
not to exceed $5,000,000. Tranche A and Tranche B shall be evidenced by the
Note. All Advances of Tranche A and Tranche B shall constitute a single loan.
Advances of Tranche B shall be made subject to the same terms and conditions set
forth in the Loan Agreement governing Advances (including Section 4.2 thereof),
together with the following additional conditions:

 

(i)          At no time shall (A) the unpaid principal balance of Tranche A plus
the unpaid principal balance of Tranche B exceed $20,000,000 or (B) the unpaid
principal balance of Tranche B exceed $5,000,000. In the event either of the
foregoing limits are exceeded, Borrower shall, within five (5) Business Days
following written demand, make payment to Lender in the amount of such excess.
Tranche A and Tranche B shall be repaid in immediately available funds according
to the terms of the Note and of the Loan Agreement, as amended by this
Amendment.

 

4

--------------------------------------------------------------------------------



(ii)         Advance of Tranche B shall be made in amounts of not less than
$750,000 each (with the exception of the final Advance of Tranche B which may be
in an amount less than $750,000) and shall be made no more frequently than once
per calendar month. In no event shall any availability or supplementary advances
be made against the Tranche B Portfolio (or against the Tranche A Portfolio).
For the avoidance of doubt, each of Tranche A and Tranche B are nonrevolving
loan facilities.

 

(iii)       Concurrently with each Tranche B Advance and as a condition to such
Advance, Borrower shall pay to Lender the applicable Tranche B Loan Fee with
respect to each such Advance or, at Borrower’s election, the Tranche B Loan Fee
for a particular Advance shall be deducted from the applicable Tranche B
Advance.

 

(iv)        Borrower shall only be entitled to obtain Tranche B Advances during
the Tranche B Advance Period.

 

(v)        Inasmuch as the Loan is nonrevolving in nature and Borrower has no
right to reborrow Loan proceeds that have previously been repaid, new Eligible
Notes Receivable must be pledged to Lender in order for Borrower to obtain a
Tranche B Advance. The maximum amount of any Tranche B Advance shall equal the
aggregate Borrowing Base for all new Eligible Notes Receivable pledged to Lender
in consideration for such Tranche B Advance; however, in no event shall such
Advance cause the then unpaid principal balance of Tranche A, together with the
then outstanding principal balance of Tranche B, to exceed the Maximum Loan
Amount. In addition to the other conditions to the making of a Tranche B
Advance, Borrower shall have the right to obtain a Tranche B Advance only to the
extent that adequate principal reductions have occurred under Tranche A so that
when the contemplated Tranche B Advance is added to the then unpaid principal
balance of Tranche B, the then combined unpaid principal balance of Tranche A
and Tranche B does not exceed the Maximum Loan Amount.

 

2.2.2        The Loan Agreement shall be further amended as follows:

 

(i)             The first sentence of Section 2.10 of the Loan Agreement shall
be amended and restated in its entirety to read as follows:

 

"Notwithstanding anything in the Loan Documents to the contrary, the amount of
all payments or amounts received by Lender from the Tranche A Portfolio and the
Tranche B Portfolio (other than those payments described in Section 3.2(a)(ii))
shall be applied in the following order of priority: (a) to any past due
payments of interest on Tranche A or Tranche B and to accrued interest on
Tranche A or Tranche B through the date of such payment, including any interest
at the Default Rate; (b) to any late fees, examination fees and expenses,
collection fees and expenses and any other fees and expenses due to Lender in
its capacity as Lockbox Agent or otherwise under the Loan Documents in
connection with the Loan; (c) to the unpaid principal balance of Tranche A until
the Tranche A principal balance is reduced to zero; and (d) to the unpaid
principal balance of Tranche B until the Tranche B principal balance is reduced
to zero."

 

5

--------------------------------------------------------------------------------



(ii)            Section 2.7(b) of the Loan Agreement shall be amended and
restated in its entirety to read as follows:

 

"(b) Borrowing Base Step-Down; Minimum Amortization. The Borrowing Base shall
initially be set at 85% of the unpaid principal balance of Eligible Notes
Receivable and shall be reduced annually in accordance with the following
schedule:

 

Time Period Borrowing Base 09/30/10 – 10/30/11 85% 10/31/11 – 10/30/12 83%
10/31/12 – 10/30/13 78% 10/31/13 – 10/30/14 70% 10/31/14 and thereafter 55%

 

In no event shall the unpaid principal balance of the Loan exceed the following
amounts as of the following required payment dates (each a "Required Payment
Date"). Borrower shall make any necessary principal payments to Lender, on or
before the applicable Required Payment Date, in order to reduce the unpaid
principal balance to the required amount (the "Maximum Permitted Outstanding
Principal Balance"), in the event collections from the Receivables Collateral
(inclusive of those collections that are to be applied against unpaid principal
balance of the Loan on the last day of each calendar month pursuant to Section
2.7(a) hereof) have not been sufficient to reduce the maximum outstanding
principal balance of the Loan to the Maximum Permitted Outstanding Principal
Balance prior to or on the applicable Required Payment Date. In the event of any
conflict or inconsistency between the payment amounts set forth in the table
below and the payment amounts as dictated by the "Maturity Date" definition, the
payment amount set forth in the table below shall prevail:

 

 

Required Payment Date


Maximum Permitted Outstanding Principal Balance 10/31/11 $20,000,000 10/31/12
$15,890,000 10/31/13 $11,960,000 10/31/14 $7,940,000 10/31/15 $3,580,000
10/31/16 $440,000 10/31/17 $250,000 10/31/18 $0

 

6

--------------------------------------------------------------------------------



(iii)           With respect to the existing sales and marketing covenant set
forth in Section 6.1(o)(i) of the Loan Agreement prior to its amendment by
Amendment No. 1 (the "Sales and Marketing Covenant"):

 

(A)            Borrower has advised Lender that Borrower allows Bluegreen
Vacations Unlimited, Inc. ("BVU") to sell BVU's timeshare interest inventory at
Borrower's sales sites (the "Commissioned Inventory") for which BVU pays
Borrower a sales commission. Such commission currently equals 70% of the
adjusted sales price of the Commissioned Inventory.

 

(B)            The expenses incurred by Borrower in the sale of Commissioned
Inventory are "expenses arising in connection with the sale of Timeshare
Interests" as referenced in the Sales and Marketing Covenant. However, the "net
sale price of Timeshare Interests" as referenced in the Sales and Marketing
Covenant does not reflect the net sales from the sale of the Commissioned
Inventory. As a result, when calculating compliance with the Sales and Marketing
Covenant for a particular period, the "net sales price of Timeshare Interests"
shall be increased by the quotient obtained when the commission income earned by
Borrower from the sale of the Commissioned Inventory for that period is divided
by the commission percentage, as demonstrated by the following formula. For
purposes of the formula below, the following assumptions shall be used:

(i)                 A shall mean the "expenses arising in connection with the
sale of Timeshare Interests";

(ii)               B shall mean the "net sale price of Timeshare Interests"
before taking into account the sale of Commissioned Inventory;

(iii)             C shall mean the commission income earned by Borrower from the
sale of Commissioned Inventory;

(iv)             the commission percentage equals 70%.

                         A             =      Sales and Marketing

                   B + (C/.70)            Covenant Percentage

 

7

--------------------------------------------------------------------------------



(C)            The compliance certificate provided by Borrower showing, among
other things, the calculation of the sales and marketing covenant, shall
specifically show the increase to "net sales price of Timeshare Interests"
resulting from the sale of the Commissioned Inventory.

 

(iv)           Section 6.1(o)(iii) of the Loan Agreement shall be amended and
restated in its entirety to read as follows:

 

"(iii) cause Guarantor to maintain a Tangible Net Worth of not less than
$322,473,750 which covenant shall (A) be tested as of the last day of the
calendar quarter immediately prior to the Amendment No. 1 Closing and thereafter
annually as of the end of each fiscal year of Guarantor; and (B) increase
annually, commencing April 1, 2012 and continuing on April 1 of each calendar
year thereafter, by 25% of Guarantor's net income, including any net income
(loss) attributable to the non-controlling interest, from the Guarantor’s prior
fiscal year (the "Measuring Period"). Guarantor's Tangible Net Worth as of
December 31, 2010, was $429,965,000."

 

For the avoidance of doubt, in no event shall the foregoing Tangible Net Worth
covenant of Guarantor as set forth in clause (iii) be decreased in the event
Guarantor incurs a net loss in any Measuring Period.

 

(v)            With respect to the Florida Attorney General Matter:

 

(A)              Pursuant to the disclosure attached to this Amendment as
Exhibit 2, the Florida Attorney General has requested that Guarantor enter into
a written agreement (the "Consent Agreement") under which the parties shall
establish a process and timeframe for determining consumer eligibility for
relief. Guarantor, by execution below, hereby agrees to abide by the Consent
Agreement in all respects and upon the written request of Lender, agrees to
update Lender concerning the status of such compliance; and

(B)              A subsection (k) shall be added to Section 7.1 (Events of
Default) of the Loan Agreement reading as follows:

"(k) Governmental Actions. In the event, in the case of the following clause
(i), the Florida Attorney General or, in the case of the following clause (ii),
the Florida Attorney General or any other attorney general or other governmental
authority provides written notice to Guarantor that Guarantor is in breach of
the terms of (i) the Consent Agreement or (ii) any final and binding order from
or written agreement with the Florida Attorney General or such other attorney
general or other governmental authority which requires that Guarantor address or
resolve consumer complaints, and, in either circumstance described in the
foregoing clause (i) or clause (ii), Guarantor fails to cure such breach within
thirty (30) days of receiving such written notice unless Guarantor is, in good
faith, pursuing permissible judicial or other recourse for the purpose of
contesting any such written notice, but only for so long as any such proceeding
continues and provided that such judicial or other recourse stays the
effectiveness of such order or agreement."

 

8

--------------------------------------------------------------------------------



(vi)          Exhibit L (Litigation Summary) attached to the Loan Agreement
shall be amended and restated in its entirety to be in the form of Exhibit L
attached to this Amendment.

 

2.3                Other Provisions.

 

2.3.1           Other than with respect to the difference in maturity dates
between Tranche A and Tranche B, Tranche A and Tranche B shall be deemed one
single loan and the Borrowing Base for each of Tranche A and Tranche B shall be
aggregated for purposes of determining the existence of a Borrowing Base
Shortfall.

 

2.3.2            For the avoidance of doubt, in no event shall the making of
this Amendment modify the definition of Eligible Notes Receivable (it being
acknowledged that Tranche B Advances shall be made only against Eligible Notes
Receivable, as defined in the Loan Agreement). In addition, since Tranche A and
Tranche B are one loan, the Tranche A Portfolio shall secure the prompt payment
and performance of both Tranche A and Tranche B. Likewise, the Tranche B
Portfolio shall secure the prompt payment and performance of both Tranche B and
Tranche A.

 

3.                  Document Reference. All references to the Loan Agreement in
the Loan Documents and to "this Agreement", "herein", "hereof", "hereto", and
"hereunder" in the Loan Agreement, are hereby amended to refer to the Loan
Agreement, as amended by this Amendment.

 

4.                  Fees and Expenses. In consideration of Lender's agreements
contained herein, Borrower shall pay to Lender the applicable Tranche B Loan Fee
concurrently with each Tranche B Advance or, at Borrower’s election, the Tranche
B Loan Fee for a particular Advance shall be deducted from the applicable
Tranche B Advance. Borrower acknowledges that the portion of the Tranche B Loan
Fee due and payable by Borrower has been fully earned by Lender in consideration
of the agreements of Lender contained herein. Regardless of whether (i)
Borrower's right to obtain the Tranche B Advances has terminated prior to the
end of the Tranche B Advance Period or (ii) Borrower repays or is required to
repay the Loan prior to the end of the Maturity Date, Borrower will not be
entitled to any refund of the Tranche B Loan Fee due and payable by Borrower.
Borrower shall also pay to Lender on demand all reasonable attorneys' fees and
costs, recording and other fees, title insurance fees, and any other reasonable
costs and expenses incurred by Lender in connection with this Amendment.
Borrower has been advised by Lender that Ward Financial is the only broker who
has acted on Lender’s behalf in connection with the negotiation of this
Amendment and the consummation of the transactions contemplated hereby. Lender
agrees to pay Ward Financial as its sole broker a commission in the amount of
one-half of one percent (.5%) of each Tranche B Advance provided that Borrower
has paid to Lender the entire Tranche B Loan Fee in connection with such Advance
or the required Tranche B Loan Fee has been deducted from the applicable Tranche
B Advance. Borrower agrees to indemnify Lender for any additional compensation
in excess of the above referenced commission due from Lender to Ward Financial
as a result of the acts of Borrower and any additional compensation due to any
other Person claiming any commission or finder's fee or other compensation as a
result of any actions by such Person for or on behalf of Borrower.

 

9

--------------------------------------------------------------------------------



5.                  Confirmation of Representations and Warranties. Borrower
hereby reaffirms, as if made as of the date of the Amendment No. 1 Closing, all
of its respective representations and warranties contained in the Loan Documents
(except to the extent such representations and warranties specifically related
to an earlier date in which case Borrower hereby reaffirms such representations
and warranties as of such earlier date). Borrower furthermore reaffirms the
validity, enforceability and legality of the Loan Documents, and all provisions
of the Loan Documents, as modified, are hereby confirmed and ratified. Without
limiting the generality of the foregoing, Borrower hereby reaffirms the validity
and enforceability of the security interests granted to Lender in the
Collateral. Borrower confirms that such security interests will continue to
secure the timely and faithful performance of all Obligations under the Loan
Documents including, without limitation, the obligation to repay in full Tranche
A and Tranche B, together with interest on both of the foregoing, and all other
obligations owed by Borrower to Lender under the Loan Documents from time to
time. In the event of a conflict or inconsistency between the provisions of the
Loan Documents and the provisions of this Amendment, the provisions of this
Amendment will prevail. All terms, conditions and provisions of the Loan
Documents are continued in full force and effect and will remain unaffected and
unchanged except as specifically amended or modified hereby.

 

6.                  General Acknowledgments. Borrower hereby acknowledges and
agrees as follows as of the date of Amendment No. 1 Closing:

 

6.1                Neither this Amendment nor any other agreement entered into
in connection herewith or pursuant to the terms hereof shall be deemed or
construed to be a compromise, satisfaction, reinstatement, accord and
satisfaction, novation or release of any of the Loan Documents or any rights or
obligations thereunder, or a waiver by Lender of any of its rights under the
Loan Documents, at law or in equity.

 

6.2                Neither this Amendment nor any other agreement executed in
connection herewith or pursuant to the terms hereof, nor any actions taken
pursuant to this Amendment or such other agreement shall be deemed to be a
waiver by Lender of any Incipient Defaults or Events of Default under and as
defined in the Loan Agreement or of any rights or remedies in connection
therewith or with respect thereto, it being the intention of the parties hereto
that the obligations of Borrower with respect to the Loan Documents are and
shall remain in full force and effect and that this Amendment shall not be
deemed to waive any rights or remedies of Lender.

 

10

--------------------------------------------------------------------------------



6.3                If at any time any payment or payments made by Borrower or
any other Person on any part of the Obligations are subsequently invalidated,
declared to be fraudulent or preferential, and are set aside or are required to
be repaid to a trustee, receiver or any other person or entity under any
bankruptcy act, state or federal law, common law or equitable cause, then to the
extent of such payment or payments, such Obligations intended to be satisfied
shall be revived and continued in full force and effect as if such payment or
payments had not been made.

 

6.4               Borrower has no defense, set-off, counterclaim or challenge
against the Obligations or the payment of any sums owing under the Loan
Documents, or the enforcement of any of the terms or conditions thereof.

 

7.                  Release and Indemnification. In order to induce Lender to
enter into this Amendment, Borrower hereby agrees as follows:

 

7.1              Release. Borrower hereby fully, finally and forever acquits,
quitclaims, releases and discharges Lender and its officers, directors,
employees, agents attorneys, successors and assigns (the "Released Parties") of
and from any and all obligations, claims, liabilities, damages, demands, debts,
liens, deficiencies or cause or causes of action to, of or for the benefit
(whether directly or indirectly) of Borrower, at law or in equity, known or
unknown, contingent or otherwise, whether asserted or unasserted, whether
statutory, in contract or in tort, as well as any other kind or character of
action existing on or before the date of this Amendment and held, owned or
possessed (whether directly or indirectly) by Borrower on account of, arising
out of, related to or concerning, whether directly or indirectly, proximately or
remotely (i) the negotiation, review, preparation or documentation of this
Amendment, the Loan Documents or any other documents or agreements executed in
connection therewith, (ii) the administration of the Loan Documents, (iii) the
enforcement, protection or preservation of Lender's rights under the Loan
Documents, or any other documents or agreements executed in connection
therewith, or (iv) any action or inaction by Lender in connection with any such
documents, instruments and agreements (all of the above being referred to herein
as the "Released Claims"). Notwithstanding the foregoing, the Released Claims do
not include any claims for future performance of express contractual obligations
that mature after the Amendment No. 1 Closing that are owing to the Borrower by
any of the Released Parties.

Borrower acknowledges that the foregoing is intended to be a general release
with respect to the matters described therein. Borrower expressly acknowledges
and agrees that the waivers and releases contained in this Amendment shall not
be considered as an admission of and/or the existence of any claims of Borrower
against any Released Party.

7.2              Covenant Not to Litigate. In addition to the release contained
above, and not in limitation thereof, Borrower does hereby agree that it will
never prosecute, nor voluntarily aid in the prosecution of, any action or
proceeding relating to the Released Claims, whether by claim, counterclaim or
otherwise.

 

11

--------------------------------------------------------------------------------



7.3              Transfer of Claims. If, and to the extent that, any of the
Released Claims are, for any reason whatsoever, not fully, finally and forever
released and discharged pursuant to the terms above, Borrower does hereby
absolutely and unconditionally grant, sell, bargain, transfer, assign and convey
to Lender all of the Released Claims and any proceeds, settlements and
distributions relating thereto.

7.4              Indemnification. Borrower expressly agrees to indemnify and
hold harmless the Released Parties of and from any and all obligations, losses,
claims, damages, liabilities, demands, debts, liens, costs and expenses that may
be asserted against any Released Party by, or may arise out of, directly or
indirectly, proximately or remotely, any investigation, litigation, or other
proceedings initiated, undertaken or joined in by Borrower or any other third
party (including, without limitation, any employee, agent, personal
representative, heir, executor, successor or assign of Borrower) pursuant to any
Released Claims; provided, however, that the Borrower shall not have any
obligation to indemnify or hold harmless any Released Party with respect to any
obligations, losses, claims, damages, liabilities, demands, debts, liens, costs
or expenses (a) caused by the gross negligence or willful misconduct of any such
Released Party; or (b) relating to any or all brokers' commissions or finders'
fees or other costs of similar type paid or payable to Ward Financial.

8.                  Conditions Precedent. The amendments and modifications to
the Loan Agreement contained herein and Lender's obligations in this regard are
subject to the following expressed conditions precedent:

 

8.1                Borrower and Guarantor shall have delivered, or shall have
caused to be delivered, all in a form, manner and substance satisfactory to
Lender and to Lender's counsel, the following documents and such other documents
as Lender may require:

 

8.1.1        The following documents (the documents described in Sections (i),
(ii) and (iii) below are referred to herein collectively as the "Additional Loan
Documents):"

 

(i)          This Amendment;

(ii)         A Guarantor Consent and Ratification and Confirmation of Full
Guaranty executed by Guarantor;

(iii)        A Ratification and Confirmation of Affiliate Subordination
Agreement executed by each Subordinator;

(iv)        A schedule of Notes Receivable being assigned to Lender in
consideration for any Tranche B Advance being made as of the Amendment No. 1
Closing;

(v)         Those documents and items of due diligence listed on the Closing
Checklist attached hereto as Exhibit 1; and

 

12

--------------------------------------------------------------------------------



(vi)        Such other documents and instruments reasonably requested by Lender
in connection with this Amendment.

8.1.2        Evidence that upon the Amendment No. 1 Closing, Borrower shall have
good and marketable title to any Notes Receivable being assigned to Lender in
consideration for a Tranche B Advance being made as of the Amendment No. 1
Closing.

 

8.1.3        Such documents as Lender shall require to establish the proper good
standing of Borrower and Guarantor, the authority of Borrower and Guarantor to
execute the Additional Loan Documents, and evidence that Borrower and Guarantor
have obtained all approvals and consents which are necessary to enable it to
execute the Additional Loan Documents and consummate the Transaction.

 

8.1.4        A schedule of additional Indebtedness incurred by Borrower since
the closing of the Loan, together with a description of the collateral of
Borrower pledged to secure such Indebtedness. The most current financial
statements of Borrower shall satisfy this condition.

 

8.1.5        A favorable legal opinion of counsel for Borrower and Guarantor,
which counsel must be acceptable to Lender, dated as of the day of Amendment No.
1 Closing.

 

8.1.6        Evidence satisfactory to Lender that, as of Amendment No. 1
Closing, there has been no material adverse change in the financial condition of
Borrower, Guarantor or the Timeshare Projects from the financial statements and
other documents most recently submitted to Lender prior to the date of Amendment
No. 1 Closing. Furthermore, there shall exist no Event of Default or Incipient
Default under the Loan Agreement or other Loan Documents.

 

8.2                Borrower shall have paid all third-party expenses (including,
without limitation, Lender's outside counsel's reasonable fees and out-of-pocket
costs, Lender's out-of-pocket costs, reasonable costs related to the examination
of title, search costs, recordation fees for the documentation relating to
Lender's liens, survey fees, and travel expenses).

 

8.3                There shall not have occurred any determination by Lender
that Borrower or Guarantor has failed to disclose any material adverse fact or
misrepresented any material fact reasonably relied upon by Lender in entering
into the Transaction.

 

9.                  Representations and Warranties. Borrower represents and
warrants that as of the Amendment No. 1 Closing:

 

9.1                There exists no Event of Default or Incipient Default.

 

13

--------------------------------------------------------------------------------



9.2               All financial statements and other information delivered to
Lender by or on behalf of Borrower and Guarantor in connection with this
Amendment were true, correct and complete as of the respective dates thereof and
the date hereof, and Borrower's and Guarantor's financial condition have not
materially altered as of the date of this Amendment from that presented by the
latest such financial statements and other information provided to Lender.

 

9.3                Neither Borrower nor Guarantor are the subject of a pending
bankruptcy proceeding, and neither Borrower nor Guarantor, respectively, has
received any written notice of any threatened bankruptcy proceeding against
them, nor are either of Borrower or Guarantor contemplating filing such a
proceeding.

 

9.4               This Amendment and the documents and instruments executed in
connection herewith have been authorized by all necessary action and, when
executed, will be the legal, valid and binding obligations of the Borrower and
Guarantor, enforceable against the Borrower and Guarantor in accordance their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to general principles of equity (regardless of whether
considered in a proceeding in equity or at law).

 

9.5                Borrower's and Guarantor's execution, delivery and
performance of this Amendment and the Additional Loan Documents does not and
will not (i) violate any law, rule, regulation or court order to which Borrower
or Guarantor is subject; (ii) conflict with or result in a breach of Borrower's
or Guarantor's organizational documents or any agreement or instrument to which
Borrower or Guarantor is a party or by which it or its properties are bound, or
(iii) result in the creation or imposition of any lien, security interest or
encumbrance on any property of Borrower or Guarantor, whether now owned or
hereafter acquired, other than liens in favor of Lender.

 

9.6                Borrower acknowledges that it and Guarantor have had the
opportunity to consult with counsel and with such other experts and advisors as
they have deemed necessary in connection with the negotiation, execution and
delivery of this Amendment. This Amendment shall be construed without regard to
any presumption or rule requiring that it be construed against the party causing
this Amendment or any part hereof to be drafted.

 

9.7                 Except as to the Florida Attorney General Matter, to the
best of Borrower's knowledge, after due inquiry, no complaints or legal
investigations or legal proceedings initiated by any State Attorneys' General
offices in the United States or other state agencies in the United States
through which Borrower or Guarantor are registered to conduct timeshare sales
are presently pending against Borrower or any of its Affiliates, including
Guarantor.

 

14

--------------------------------------------------------------------------------



10.                 Miscellaneous.

 

10.1             Borrower will execute and deliver such further instruments and
do such things as in the judgment of Lender are reasonably necessary or
desirable to effect the intent of this Amendment and to secure to Lender the
benefits of all rights and remedies conferred upon Lender by the terms of this
Amendment and any other documents executed by Borrower in connection herewith.

 

10.2              If any provision of this Amendment is held to be invalid,
illegal or unenforceable under present or future laws effective while this
Amendment is in effect (all of which invalidating laws are waived to the fullest
extent possible), the legality, validity and enforceability of the remaining
provisions of this Amendment shall not in any way be affected or impaired
thereby. In lieu of each such illegal, invalid or unenforceable provision, there
shall be added automatically as part of this Amendment, a provision that is
legal, valid and enforceable and as similar in terms to such illegal, invalid
and unenforceable provision as may be possible.

 

10.3             THIS AMENDMENT AND THE ADDITIONAL LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ARIZONA
WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAWS PRINCIPLES.

 

10.4             This Amendment represents the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior oral
and written agreements and representations among Lender, Guarantor and Borrower
concerning the subject matter hereof. Delivery of an executed counterpart of
this Amendment electronically or by telecopy is equally effective as delivery of
a manually executed counterpart of this Amendment. This Amendment may be
executed in any number of separate counterparts, each of which when taken
together will constitute one and the same instrument notwithstanding the fact
that all parties have not signed the same counterpart.

 

10.5             Any section or paragraph, title or caption contained in this
Amendment is for convenience only and shall not be deemed part of this
Amendment. As used in this Amendment, the masculine, feminine or neuter gender,
and the singular or plural number, shall each be deemed to include the others
whenever the context so allows.

 

[Signature Pages Follow]

 

15

--------------------------------------------------------------------------------



SIGNATURE PAGES TO

Amendment NO. 1 TO LOAN AND SECURITY AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment or have
caused the same to be executed by their duly authorized representatives, and
delivered, as of the date first above written.

 

 

BORROWER:

 

BLUEGREEN/BIG CEDAR VACATIONS, LLC,
a Delaware limited liability company

 

By: _________________________

Name: Anthony M. Puleo

Title: Vice President and Treasurer

 

 

 

16

--------------------------------------------------------------------------------



SIGNATURE PAGES TO

Amendment NO. 1 TO LOAN AND SECURITY AGREEMENT

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment or have
caused the same to be executed by their duly authorized representatives, and
delivered, as of the date first above written.

 

 

LENDER:

 

NATIONAL BANK OF ARIZONA,
a national banking association

 

By: ________________________________

Name: ______________________________

Title: _______________________________

 

 

17

--------------------------------------------------------------------------------



CONSENT AND AGREEMENT

 

The undersigned Guarantor hereby agrees to be bound by the provisions of
subsection 2.2.2(v)(A) of the foregoing Amendment No. 1 and hereby consents to
the foregoing Amendment No. 1 to Loan and Security Agreement and recognizes and
acknowledges the terms, covenants, conditions and provisions thereof.

 

 

BLUEGREEN CORPORATION,
a Massachusetts corporation

 

 

By: _______________________________

Name: Anthony M. Puleo

Title: Senior Vice President, CFO and Treasurer

 

18

--------------------------------------------------------------------------------



EXHIBIT 1

 

Closing checklist

 

NBA / BLUEGREEN/BIG CEDAR VACATIONS, LLC

 

CLOSING CHECKLIST

Amendment No. 1 to Loan and Security Agreement

 

Updated June 1, 2011

 

  Resp. Done I.                   Receivables Documents STATUS 1. G &B  
Amendment No. 1 to Loan and Security Agreement Approved   G &B √ Exhibit
1:        Closing Checklist Attached   BC √ Exhibit 2:        Florida Attorney
General Matter Attached   BC √ Exhibit L:        Updated Litigation Schedule
Attached 2. G &B   Guarantor Consent and Ratification and Confirmation of Full
Guaranty Approved   BC √ Exhibit A:        Pending Litigation Attached 3. G &B  
Ratification and Confirmation of Subordination Agreement Approved 4. B  
Schedule of initial Tranche B Notes Receivable   5. G &B √ UCC Financing
Statement Amendment (if necessary) N/A 6. ● ● Secretary's Certificates (incl.
Resolutions/Incumbency) ●   BC   a.          Bluegreen/Big Cedar Vacations, LLC
Approved form   BC   b.          Big Cedar, L.L.C. Approved form   BC   c.
         Bluegreen Corporation Approved form   BC   d.          Bluegreen
Vacations Unlimited, Inc. Approved form 7. NBA/B   Closing Statement   8. B  
Borrowing Base Certificate and Trial Balance Reconciliation   9. BC ● Opinion of
Borrower's and Guarantor's Counsel ●       a.          Corporate Opinion
Comments given     √ b.          Local Opinion N/A

________________________________

G&B Gammage & Burnham

B Borrower (Bluegreen/Big Cedar Vacations, LLC)

BC Borrower's Counsel (Weinstock & Scavo)

NBA National Bank of Arizona

G Guarantor (Bluegreen Corporation)

RTA Resort Title Agency, Inc.

USB US Bank

 

19

--------------------------------------------------------------------------------



  Resp. Done I.                   Receivables Documents STATUS 10. BC  
Collateral Assignment of Notes Receivable and Deeds of Trust (Big Cedar) (same
format as original funding) 11. BC   Collateral Assignment of Notes Receivable
and Deeds of Trust (Long Creek) (same format as original funding) 12. BC  
Request for Loan Advance (same format as original funding) 13. B   Trial Balance
  14. B   Delivery to Custodian of Collateral Package Items   15. USB  
Certification of Custodian w/in 5 bus. days after USB's receipt of Collateral
Package Items 16. RTA   Confirmation Recording   17. B   Delivery to Custodian
of Title Policies Post-closing 18. FATCO √ Closing Protection Letter Approved

 

20

--------------------------------------------------------------------------------



  Resp. Done II. Receivables Due Diligence STATUS 1. ● ● Certificate of Good
Standing: ●   BC √ a.          Bluegreen/Big Cedar Vacations, LLC (DE) Dated
5/25/11. Approved.   BC √ b.          Bluegreen Corporation (MA) Dated 5/24/11. 
Approved.   BC √ c.          Big Cedar, L.L.C. (MO) Dated 5/25/11.  Approved.  
BC √ d.          Bluegreen Vacations Unlimited, Inc. (FL) Dated 5/25/11. 
Approved. 2. ● ● Certificates of Good Standing for States where qualified: ●  
BC √ (i)         Bluegreen/Big Cedar Vacations, LLC (qualified in Missouri)
Dated 5/25/11.  Approved.   BC √ (ii)        Bluegreen Corporation (qualified in
Florida and Missouri) Dated 5/25/11 (FL). Approved. Dated 5/25/11 (MO).
Approved.   BC √ (iii)       Bluegreen Vacations Unlimited, Inc. (qualified in
Missouri) Dated 5/25/11.  Approved. 3. bc   Pro Forma Title Insurance Policy
(for Tranche B intervals) (may be satisfied by existing policies and date-down
endorsements)   4. BC √ Schedule of additional Indebtedness and pledged
collateral (see Amendment No. 1, § 8.1.4) Approved 5. ● ● Operating
Agreements/Bylaws ●   BC √ a.          Bluegreen/Big Cedar Vacations, LLC
Received Amendment No. 1 to A&R Operating Agreement (new since prior
transaction) and A&R Operating Agreement. Approved.   BC √ b.          Bluegreen
Corporation Received Second Amendment to A&R Bylaws (new since prior
transaction), First Amendment to A&R Bylaws, and A&R Bylaws. Approved.   BC √ c.
         Big Cedar, L.L.C. Received Second A&R Operating Agreement. (No
amendments since initial Closing.) Approved.   BC √ d.          Bluegreen
Vacations Unlimited, Inc. Received A&R Bylaws. (No amendments since initial
Closing.) Approved.

 

21

--------------------------------------------------------------------------------



  Resp. Done II. Receivables Due Diligence STATUS 6. ● ● Certified Articles of
Organization/Incorporation ●   BC √ a.          Bluegreen/Big Cedar Vacations,
LLC Dated 3/18/11.  Approved.   BC √ b.          Bluegreen Corporation Dated
3/10/11.  Approved.   BC √ c.          Big Cedar, L.L.C. Dated 3/18/2011. 
Approved.   BC √ d.          Bluegreen Vacations Unlimited, Inc. Dated 3/21/11. 
Approved. 7. ● ● UCC's re Additional Debt of Borrower ●     √ a.        Quorum
Federal Credit Union to BBCV Receivables-Q 2010 LLC, File No. 201012248410738,
NY Dept. of State Approved     √ b.        Bluegreen/Big Cedar Vacations, LLC to
BBCV Receivables-Q 2010 LLC, File No. 2011 0264484, Delaware SOS Approved     √
c.        BBCV Receivables-Q 2010 LLC to Quorum Federal Credit Union, File No.
2011 0264369, Delaware SOS Approved 8. B √ Memo from Bluegreen re Quorum Federal
Credit Union Approved 9 B √ UCC's and Mortgages re the Paradise Point
transaction Approved

 

22

--------------------------------------------------------------------------------



EXHIBIT 2

 

Florida Attorney General Matter

 

The Office of the Attorney General for the State of Florida (the "AGSF") has
advised Guarantor that it has accumulated a number of consumer complaints since
2005 against Guarantor and/or its affiliates related to its timeshare sales and
marketing, and has requested that Guarantor respond on a collective basis as to
how it had or would resolve the complaints. Guarantor has determined that many
of these complaints were previously addressed and/or resolved by Guarantor. The
AGSF has also requested that Guarantor enter into a written agreement in which
the parties establish a process and timeframe for determining consumer
eligibility for relief (including where applicable monetary restitution, if
any). Guarantor does not believe this matter will have a material effect on
Guarantor's results of operations, financial condition or its sales and
marketing activities in Florida.

 

23

--------------------------------------------------------------------------------



EXHIBIT L

 

Updated Litigation Schedule

 

In 2005, the State of Tennessee Audit Division (the “Division”) audited certain
subsidiaries within Bluegreen Resorts for the period from December 1, 2001
through December 31, 2004. On September 23, 2006, the Division issued a notice
of assessment for approximately $0.7 million of accommodations tax based on the
use of Bluegreen Vacation Club accommodations by Bluegreen Vacation Club members
who became members through the purchase of non-Tennessee property. Bluegreen
believes the attempt to impose such a tax is contrary to Tennessee law, and has
vigorously opposed, and intends to continue to vigorously oppose, such
assessment by the Division. An informal conference was held in December 2007 to
discuss this matter with representatives of the Division. No formal resolution
of the issue was reached during the conference. On May 31, 2011, Bluegreen
Vacations received a letter dated May 25, 2011 from the State of Tennessee,
Department of Revenue in response to the informal conference (the “Letter”). The
Letter states that the sales tax portion of the assessment is upheld. The Letter
further states that it is in response to the facts and circumstances that were
presented and is not intended as a statement of policy of the State of
Tennessee, Department of Revenue. Bluegreen intends to vigorously contest the
findings of the Letter. While the timeshare industry has been successful in
challenging the imposition of sales taxes on the use of accommodations by
timeshare owners, there is no assurance that Bluegreen will be successful in
contesting the current assessment.

 

In 2006, an interpleader action was brought against Bluegreen Vacations seeking
a determination as to whether Bluegreen Vacations, as purchaser, or the
plaintiffs, as seller, were entitled to the $1.4 million escrow deposit being
maintained with the escrow agent pursuant to a purchase and sale contract for
real property located in Destin, Florida. Both Bluegreen Vacations and the
seller brought cross-claims for breach of the underlying purchase and sale
contract. The seller’s complaint, as amended, includes a fraud allegation,
contends that Bluegreen failed to perform under the terms of the purchase and
sale contract and claims entitlement to the full amount in escrow. Bluegreen
maintains that its decision not to close on the purchase of the property was
proper under the terms of the purchase and sale contract and therefore Bluegreen
is entitled to a return of the full escrow deposit. A trial date of May 31, 2011
has been set for this matter. Bluegreen believes the seller’s allegations are
without merit and intends to vigorously defend this claim.

 

The Office of the Attorney General for the State of Florida (the "AGSF") has
advised Bluegreen that it has accumulated a number of consumer complaints since
2005 against Bluegreen and/or its affiliates related to its timeshare sales and
marketing, and has requested that Bluegreen respond on a collective basis as to
how it had or would resolve the complaints. Bluegreen has determined that many
of these complaints were previously addressed and/or resolved by Bluegreen. The
AGSF has also requested that Bluegreen enter into a written agreement in which
the parties establish a process and timeframe for determining consumer
eligibility for relief (including where applicable monetary restitution, if
any). Bluegreen does not believe this matter will have a material effect on
Bluegreen's results of operations, financial condition or its sales and
marketing activities in Florida.

 

24

--------------------------------------------------------------------------------



Bluegreen Southwest One, L.P., (“Southwest”), a subsidiary of Bluegreen, is the
developer of the Mountain Lakes subdivision in Texas. A declaratory judgment
action was filed against Southwest in Texas state court through which the
plaintiffs seek to develop their reserved mineral interests in, on and under the
Mountain Lakes subdivision. The property owners association and some of the
individual landowners have filed cross actions against Bluegreen, Southwest and
individual directors of the property owners association related to the mineral
rights and certain amenities in the subdivision as described below. On January
17, 2007, the court ruled that the restrictions placed on the development that
prohibited oil and gas production and development were invalid and not
enforceable as a matter of law, that such restrictions did not prohibit the
development of the plaintiffs’ prior reserved mineral interests and that
Southwest breached its duty to lease the minerals to third parties for
development. The court further ruled that Southwest was the sole holder of the
right to lease the minerals to third parties. Southwest appealed the trial
court’s ruling. On January 22, 2009, the appellate court reversed the trial
court’s decision and ruled in Southwest’s favor and determined that all
executive rights were owned by Southwest and then transferred to the individual
property owners in connection with the sales of land. All property owner claims
were decided in favor of Southwest. It was also decided that Southwest did not
breach a fiduciary duty to the plaintiffs as an executive rights holder. As a
result of this decision, no damages or attorneys’ fees are owed to the
plaintiffs. On May 14, 2009, the plaintiffs filed an appeal with the Texas
Supreme Court asking the Court to reverse the Appellate Court’s decision in
favor of Southwest. On September 15, 2010, the Court heard oral arguments on
whether to reverse or affirm the Appellate Court’s decision. No information is
available as to when the Texas Supreme Court will render a decision on appeal.
On September 14, 2009, plaintiffs brought suit against Southwest, Bluegreen
Southwest Land, Inc. and Bluegreen Communities of Texas, L.P., subsidiaries of
Bluegreen, alleging fraud, negligent misrepresentation, breach of contract, and
negligence with regards to the Ridgelake Shores subdivision, developed in
Montgomery County, Texas, specifically, the usability of the lakes within the
community for fishing and sporting and the general level of quality at the
community. The lawsuit sought material damages and the payment of costs to
remediate the lake. On September 10, 2010, a tentative settlement of this matter
was reached pursuant to which Bluegreen agreed to pay $0.3 million to provide
for improvements to the fish habitat and general usability of the lake
environment. The settlement agreement has since been fully executed and as of
December 31, 2010, Bluegreen paid $0.2 million of the agreed upon settlement
payment. Bluegreen has accrued the remaining $0.1 million due. Improvements to
the lake are ongoing and Bluegreen will disburse the remaining funds as they are
needed to complete the improvements.

 

25

--------------------------------------------------------------------------------



On September 18, 2008, plaintiffs brought suit against Bluegreen Communities of
Georgia, LLC, a Bluegreen subsidiary (“Bluegreen Georgia”), alleging fraud and
misrepresentation with regards to the construction of a marina at the Sanctuary
Cove subdivision located in Camden County, Georgia. Plaintiffs subsequently
withdrew the fraud and misrepresentation counts and filed a count alleging
violation of racketeering laws, including mail fraud and wire fraud. On January
25, 2010, plaintiffs filed a second complaint seeking approval to proceed with
the lawsuit as a class action on behalf of more than 100 persons claimed to have
been harmed by the alleged activities in a similar manner. Bluegreen Georgia has
filed a response with the Court in opposition to class certification. Bluegreen
Georgia has also filed a Motion to Dismiss the lawsuit which the Court converted
to a Motion for Summary Judgment. No decision has yet been made by the Court as
to whether they will certify a class or grant Bluegreen Georgia’s Motion.
Bluegreen denies the allegations and intends to vigorously defend the lawsuit.

 

On June 3, 2010, plaintiffs filed suit against Bluegreen Georgia and Sanctuary
Cove at St. Andrews Sound Community Association, Inc., alleging breach by
Bluegreen Georgia and the community association of a bulk cable TV services
contract at Bluegreen's Sanctuary Cove single family residential community being
developed in Waverly, Georgia. In its complaint, the plaintiffs alleged that
approximately $0.2 million in unpaid bulk cable fees are due from the
defendants, and that the non-payment of fees will continue to accrue on a
monthly basis. Bluegreen and the community association allege incomplete
performance under the contract by the plaintiffs and that the cable system
installed was inferior and did not comply with the requirements of the contract.
The case went to mediation on September 20, 2010, but no resolution was reached.
Both parties have filed Motions for Summary Judgment in connection with the
issue whether the Community Association is a proper party under the lawsuit. A
hearing date of August 11, 2011 has been set to argue those Motions. The
original trial date was postponed in order for Motions to be argued and a new
trial date has not yet been set.

 

26

--------------------------------------------------------------------------------